PREGERSON,
dissenting:
By focusing on the differences between Stanley’s and Raveling’s qualifications, the majority skips over the many ways in which gender discrimination insidiously affected the University’s treatment of the women’s basketball program and Stanley as its Head Coach. The University’s halfhearted promotion of the women’s basketball program, its intensive marketing of the men’s basketball program, and the formidable obstacles Stanley faced as a woman athlete in a male-dominated profession contributed to this disparate treatment.
It is hard for me to square these realities with the majority’s ruling denying Stanley relief without a trial.
Therefore, I dissent.